Case 1:19-cv-07245-RRM-LB Document 12 Filed 01/12/21 Page 1 of 4 PageID #: 49




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
JEFFERY HAMM,

                                   Plaintiff,                      MEMORANDUM AND ORDER
                                                                     19-CV-7245 (RRM) (LB)
                 -against-

N.Y.C.H.H.C; D.O.H.M.H.; O.B.H.,

                                    Defendants.
----------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, Chief United States District Judge:

        On November 26, 2019, pro se plaintiff Jeffery Hamm commenced this action against the

New York City Health and Hospitals Corporation (“HHC”), the New York City Department of

Health and Mental Hygiene (“DOHMH”), and the New York City Office of Behavioral Health

(“OBH”) (collectively, “Defendants”), by placing a complaint in the mailbox at Rikers Island,

where he was then incarcerated. The complaint contained a short “Statement of Claim” which

alleged that Defendants wrongfully terminated him less than two months after he was hired to

work at OBH. (Compl. (Doc. No. 1) at ¶ IV.) The pleading did not articulate any causes of

action. However, because Hamm utilized a form complaint of the sort used to file civil rights

actions pursuant to 28 U.S.C. § 1983, the Court assumed that Hamm was alleging a procedural

due process claim.

        In a Memorandum and Order dated April 20, 2020 (Doc. No. 8) (the “First M&O”), the

Court dismissed the complaint for failure to state a claim. Since Hamm’s allegations suggested

that he was still a probationary employee when he was terminated, the Court explained that

probationary employees do not have property interests in their jobs of the sort necessary to

support a due process claim. (See First M&O at 4–5.) Because the allegations in the complaint
Case 1:19-cv-07245-RRM-LB Document 12 Filed 01/12/21 Page 2 of 4 PageID #: 50




were so “sparse,” the Court, in an abundance of caution, granted Hamm thirty days’ leave to file

an amended complaint. (Id. at 6.)

       Hamm did not timely file an amended complaint. However, on June 22, 2020, Hamm

filed a letter notifying the Court that he had been released from Rikers Island and was living at a

Bronx address. (Doc. No. 10.) In an order dated July 9, 2020 (the “Second Order”), Judge

Komitee – to whom the case was temporarily reassigned – sua sponte directed the Clerk of Court

to mail a copy of the First M&O to the Bronx address and granted Hamm another 30 days in

which to file his amended complaint. Neither the First M&O nor the Second Order explained that

the amended pleading needed to be captioned an “Amended Complaint” and needed to reference

docket number 19-CV-7245.

       On July 20, 2020, Hamm filed another form complaint of the sort used to file civil rights

complaints pursuant to 28 U.S.C. § 1983. This pleading named the exact same defendants as did

No. 19-CV-7245 and requested the same relief as did the complaint in No. 19-CV-7245: $1.5

million – the approximate amount Hamm would have earned over the next 20 years. The

complaint was not accompanied by an application to proceed in forma pauperis or a filing fee, but

it did not mention a docket number or otherwise indicate that it was an amended complaint.

Accordingly, the pleading was docketed as a new case: No. 20-CV-3357.

       In preparing that complaint, Hamm did not complete the portion of the form complaint

which prompted him to provide a “Statement of Claim.” But Hamm attached to his pleading an

undated Charge of Discrimination which alleged that Hamm was a 58-year-old, African-

American Muslim, who had been terminated by the Assistant Director of OBH on February 14,

2018, less two months after starting work at Metropolitan Hospital, a facility operated by the


                                                 2
Case 1:19-cv-07245-RRM-LB Document 12 Filed 01/12/21 Page 3 of 4 PageID #: 51




NYCHHC. Although the termination was ostensibly based on a poor performance evaluation,

Hamm alleged that this was a pretext for discrimination on account of his race, religion, and age.

In addition, Hamm alleged that Defendants retaliated against him for complaints of discrimination

in violation of Title VII of the Civil Rights Act of 1964.

       In light of Hamm’s pro se status, the Court construes the complaint in No. 20-CV-3357 to

be the amended complaint that Hamm was granted leave to file by Judge Komitee. The Clerk of

Court is respectfully directed to file that pleading on the docket sheet in No. 19-CV-7245 as an

amended complaint.

       Although the amended complaint fails to state a claim, the Charge of Discrimination

provides some “indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)).

Accordingly, the Court grants Hamm leave to file a second amended complaint within 30 days of

the date of this Memorandum and Order. If Hamm is attempting to bring an employment

discrimination claim, he may incorporate the facts set forth in the Charge of Discrimination into

his second amended complaint and should not use the form complaint designed for § 1983 civil

rights actions. If Hamm has questions regarding what form to use, he may contact the Pro Se

Office by visiting the Clerk’s Office in the Brooklyn Courthouse or by calling (718) 613-2665.

                                          CONCLUSION

       For the reasons set forth above, the Clerk of Court is respectfully directed to re-file the

complaint in Case No. 20-CV-3357 as an amended complaint in Case No. 19-CV-7245. That

amended complaint is dismissed for failure to state a claim, but Hamm is granted 30 days’ leave

to file a second amended complaint. That pleading shall be entitled “Second Amended


                                                  3
Case 1:19-cv-07245-RRM-LB Document 12 Filed 01/12/21 Page 4 of 4 PageID #: 52




Complaint” and shall bear docket number 19-CV-7245 (RRM) (LB). No summonses shall issue

in that case and all further proceedings shall be stayed for 30 days. If Hamm fails to file his

second amended complaint within 30 days of the date of this Memorandum and Order or to seek

an extension of time to do so, the Court will dismiss this case and enter judgment in favor of

Defendants. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be

taken in good faith and therefore in forma pauperis status is denied for the purpose of any appeal.

See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                      SO ORDERED.

Dated: Brooklyn, New York
       January 12, 2021                               Roslynn R. Mauskopf
                                                      ____________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                  4
